USCA11 Case: 20-14844     Date Filed: 07/07/2021   Page: 1 of 6



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14844
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:20-cv-00390-CEM-GJK



LILIBETH MICHELSON,

                                                            Plaintiff-Appellant,

                                   versus

SECRETARY, DEPARTMENT OF THE ARMY AGENCY,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                                (July 7, 2021)

Before NEWSOM, BRANCH, and ANDERSON, Circuit Judges.
            USCA11 Case: 20-14844           Date Filed: 07/07/2021        Page: 2 of 6



PER CURIAM:

       Lilibeth Michelson, proceeding pro se, appeals the denial of her motion for

reconsideration of the district court’s order dismissing her civil-rights complaint

against the Secretary of the Department of the Army (“the Army”). The district

court dismissed Michelson’s case, without prejudice, because of her failure to file a

certificate of interested persons within a specified period of time. On appeal,

Michelson argues that she never received the district court’s orders directing her to

submit a certificate of interested persons, and therefore she did not ignore or fail to

comply with them. She further argues that the district court erred by refusing to

consider the fact that she could not refile her complaint after it was dismissed

because the limitations period had expired. 1

       We review a dismissal for failure to follow local court rules solely for an

abuse of discretion. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337

(11th Cir. 2005). We also review the denial of a motion for reconsideration solely

for an abuse of discretion. Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir.

2010).



1
        Although Michelson designated only the denial of her post-judgment motion for
reconsideration in her notice of appeal, the arguments she raises on appeal challenge the underlying
dismissal of her complaint as well, which reflects an “overriding intent” to appeal the original
judgment. Thus, appellate jurisdiction exists to review that as well. See Kicklighter v. Nails by
Jannee, Inc., 616 F.2d 734, 738-39 n.1 (5th Cir. 1980); Foman v. Davis, 371 U.S. 178, 181-82
(1962) (same). We have also considered, and rejected, the Army’s contention that certain
deficiencies in Michelson’s pro se brief reflect an abandonment of her arguments on appeal.
                                                 2
          USCA11 Case: 20-14844        Date Filed: 07/07/2021    Page: 3 of 6



      Pro se pleadings are held to a less stringent standard than those drafted by

attorneys and thus are liberally construed. Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998). However, our duty to construe a pro se litigant’s

pleadings liberally does not authorize us to re-write the complaint for the plaintiff.

Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006). Similarly, despite

the leniency afforded to pro se litigants, we nevertheless require them to conform

to procedural rules. Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002).

Accordingly, when a pro se plaintiff fails to follow local court rules, the district

court may sua sponte dismiss a case pursuant to either (1) Federal Rule of Civil

Procedure 41(b), or (2) the court’s inherent power to manage its docket. See Betty

K Agencies, 432 F.3d at 1337.

      Where a dismissal without prejudice has the effect of precluding the plaintiff

from re-filing her claim because the limitations period has expired, that is

“tantamount to a dismissal with prejudice.” Justice v. United States, 6 F.3d 1474,

1482 n.15 (11th Cir. 1993). “Dismissal with prejudice is a drastic remedy to be

used only in those situations where a lesser sanction would not better serve the

interests of justice.” Id. Thus, a district court abuses its discretion by sua sponte

dismissing a civil action with prejudice if (1) it fails to make a finding that the

plaintiff acted willfully or that a lesser sanction would not have sufficed, and

(2) nothing in the record supports a finding that the plaintiff acted willfully or that a


                                           3
          USCA11 Case: 20-14844       Date Filed: 07/07/2021    Page: 4 of 6



lesser sanction would not have sufficed. See Betty K Agencies, 432 F.3d at 1338-

42. Nevertheless, “[w]hile dismissal is an extraordinary remedy, dismissal upon

disregard of an order, especially where the litigant has been forewarned, generally

is not an abuse of discretion.” Moon v. Newsome, 863 F.2d 835, 837 (11th Cir.

1989).

      There is “a rebuttable presumption that an item properly mailed was

received by the addressee.” Konst v. Florida E. Coast Ry. Co., 71 F.3d 850, 851

(11th Cir. 1996). This “presumption of receipt” arises upon evidence that the item

was properly addressed, had sufficient postage, and was deposited in the mail. Id.

A party must do more than simply allege that she never received a mailed item in

order to rebut the presumption. Barnett v. Okeechobee Hosp., 283 F.3d 1232,

1241-42 (11th Cir. 2002).

      For the following reasons, we conclude that the district court abused its

discretion in dismissing Michelson’s case. It is undisputed that the district court

entered an order directing Michelson to file a certificate of interested persons by

July 15, 2020. And although Michelson disputed ever receiving a copy of that

order, a presumption of receipt follows proper mailing. Michelson has not offered

any evidence to rebut that presumption apart from her bare allegation that she

never received the order. Thus, we are required to presume that Michelson




                                          4
          USCA11 Case: 20-14844        Date Filed: 07/07/2021    Page: 5 of 6



received a copy of the district court’s order in the mail, and it is undisputed that she

did not file a certificate of interested persons within the time specified.

      However, in dismissing Michelson’s complaint, the district court did not

make any finding that Michelson willfully disregarded its order, nor did it give any

reason for concluding that a lesser sanction would not have sufficed. See Betty K

Agencies, 432 F.3d at 1338-42. Importantly, we note that the dismissal of

Michelson’s complaint, although designated as “without prejudice,” may have

been “tantamount to a dismissal with prejudice” because, as Michelson admitted in

her complaint, she received her notice of the right to sue from the Equal

Employment Opportunity Commission in March of 2020. Thus, when the district

court dismissed Michelson’s case in August of 2020, more than 90 days had passed

since she had received her notice of the right to sue, and she would have been

unable to refile. See Justice, 6 F.3d at 1482 n.15; 42 U.S.C. § 2000e-16(c).

      The district court gave two reasons for denying Michelson’s motion for

reconsideration, both of which we conclude are insufficient. First, the district court

found that Michelson had adequate notice of its order—either because she was

presumed to have received a copy in the mail or because she admitted to having

access to PACER (where she could have viewed the order online). But while we

agree that Michelson has failed to rebut the presumption of receipt, receipt alone




                                           5
          USCA11 Case: 20-14844        Date Filed: 07/07/2021    Page: 6 of 6



does not establish willful disregard of a court order. Thus, the district court did not

make any clear finding that Michelson willfully disobeyed its directive.

      Second, the district court found that Michelson’s argument regarding the

statute of limitations was “unavailing” and “insufficient to warrant any kind of

relief.” It is apparent from the face of Michelson’s complaint, however, that her

employment claims are now time-barred by the 90-day limitations period.

Furthermore, courts are obligated to liberally construe the pleadings and arguments

of pro se litigants. Consequently, we interpret Michelson’s filings as fairly raising

the valid argument that dismissal would be an unduly harsh sanction in her case,

given that any such dismissal effectively would be with prejudice. The district

court therefore should have considered whether a lesser sanction would have

sufficed under these circumstances.

      Accordingly, we conclude that the district court abused its discretion in

dismissing Michelson’s complaint. We therefore vacate the dismissal and remand

the case for further proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                           6